
	

114 HR 2918 IH: Flood Insurance Fairness Act of 2015
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2918
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Curbelo of Florida (for himself and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To ensure fairness in premium rates for coverage under the National Flood Insurance Program for
			 residences and business properties, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Flood Insurance Fairness Act of 2015. 2.Repeal of certain rate increases (a)Repeal of prohibition on subsidized ratesParagraph (2) of section 1307(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014) is amended—
 (1)by striking subparagraph (A); (2)in subparagraph (C), by inserting or after the semicolon at the end;
 (3)by striking subparagraph (D); and (4)by redesignating subparagraphs (B), (C), and (E) as subparagraphs (A), (B), and (C) respectively.
 (b)Conforming amendments relating to limitation on annual rate increasesParagraph (4) of section 1308(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(e)(4)), as amended by section 5 of Public Law 113–89, is amended by striking (A) through (E) and inserting (A) through (C).
			(c)Implementation
 (1)Effective dateThe Administrator of the Federal Emergency Management Agency (in this subsection referred to as the Administrator) shall make available such rate tables as necessary to implement the amendments made by subsections (a) and (b) effective on the date of the enactment of this Act.
				(2)Implementation, coordination, and guidance
 (A)Inclusion of write-your-own companiesTo ensure the participation of Write Your Own companies (as such term is defined in section 100202(a) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4004(a))), the Administrator and the Federal Emergency Management Agency shall consult with Write Your Own companies throughout the development of guidance and rate tables necessary to implement the amendments made by subsections (a) and (b).
 (B)Implementation and guidanceThe Administrator shall issue final guidance and rate tables necessary to implement the amendments made by subsections (a) and (b) not later than eight months following the date of the enactment of this Act. Write Your Own companies, in coordination with the Federal Emergency Management Agency, shall have not less than six months but not more than eight months following the issuance of such final guidance and rate tables to implement the changes required by such final guidance and rate tables.
					
